Per Curiam.
Motion by the plaintiff, the appellant, to remand to the -district court to enable him to renevi a motion for a new trial upon the ground of new evidence discovered since the appeal.
This court has jurisdiction to remand a case to enable the appellant to renew his motion for a new trial upon the ground of newly discovered evidence arising since the appeal. Kroning v. St. Paul City Ry. Co. 96 Minn. 128, 104 N. W. 888.
In determining whether a motion to remand should be granted we are limited to an inquiry whether the showing made is such that the moving party -should have the opportunity to present his motion to the trial court. Upon an examination of the affidavits we are of the opinion that- the appellant has made such showing. We do not consider the merits. The granting of the motion is not a suggestion of what result should follow. The trial court will proceed as in ordinary cases and under rules which are well understood.
It is ordered that the case be remanded to the district court to enable the appellant to renew his motion for a new trial upon the ground of newly-discovered evidence. If the motion is granted the remand will be absolute. If denied the proceedings will be certified to this court ;as a part of the return. All proceedings will be conducted without unnecessary delay.
Motion granted.